SUPPLEMENTAL OPINION UPON DENIAL OF REHEARING Mr. JUSTICE CAMPBELL delivered the opinion of the court: Defendant’s petition for rehearing maintains that this court erred by failing to discuss the facts or issues in greater detail. After setting forth the issues in the Young case, the opinion issued the same day as the instant case, and setting forth the issues :in the present case, this court stated that similar issues were raised in the two cases and affirmed the conviction and stated that “this appeal is governed by the opinion in the Young appeal. We adopt the reasoning of this court in the Young opinion and we reach the same conclusion.”  The petition for rehearing has charged that “the court has ruled in appellant’s case on the basis of a record which appellant never even saw.” Appellant’s contention is not supported by the opinion in either case and this court never stated that any other record, or facts, were considered, except the record and the facts in the instant case. The reasoning in the opinion in the Young case was adopted, but not the record, or the facts of that case as established before a jury. At the adjudicatory hearing held on May 23, 1978, the same complainant testified to substantially the same facts as set forth in Young, despite minor discrepancies, charging rape by Young and this defendant. Ms. Evans and Mr. Wayle (Wiley in the Young opinion) were permitted to repeat the details of the story of the rape as told to them by the complaining witness. This court did not consider it necessary in the opinion to repeat the testimony of the same witnesses testifying as to the same occurrence at the same place and time. The phrase “same evidence as appears” in said opinion refers to the facts and testimony as appear from the Young opinion and not that the same identical evidence was presented before the two separate tribunals. The alleged discrepancies are not unusual in two different trials and go only to the weight to be given the testimony by the trier of fact. The minor variations do not compel us to find that the evidence was so unsatisfactory as to raise a reasonable doubt of defendant’s guilt. See People v. Berland (1978), 74 Ill. 2d 286,307, 385 N.E.2d 649; People v. Bell (1972), 53 Ill. 2d 122, 290 N.E.2d 214. The defendant denied the charge of rape and called as an alibi witness Ms. Birdia Dancy. The court rejected this defense and found the testimony of the complainant clear and convincing to support the charge of rape, and we find no reason to aside the findings of the trial court in this regard despite the denial by the defendant. The opinion in this case was concluded from the record in this case and not from the record in the Young case as defendant assumes. For the foregoing reasons, the petition for rehearing is denied. We therefore adhere to our original decision, as modified, and affirm the judgment of the circuit court. Judgment affirmed. GOLDBERG, P. J., and O’CONNOR, J., concur.